



Exhibit 10.2
    
MARATHON PETROLEUM CORPORATION
AMENDED RESTRICTED STOCK AWARD AGREEMENT


OFFICER


This Amended Restricted Stock Award Agreement (“Amendment”) between Marathon
Petroleum Corporation (“Corporation”) and C. Corwin Bromley (“Participant”) is
made as of this 26th day of October, 2017 (“Effective Date”).


WHEREAS, Corporation and Participant entered into that certain Restricted Stock
Award Agreement, dated December 18, 2015 (“Restricted Stock Award Agreement”);


WHEREAS, Corporation awarded Participant 19,861 shares of Restricted Stock on
December 18, 2015 (“Restricted Shares”), subject to the terms of the Restricted
Stock Award Agreement and all of the terms, conditions and provisions of the
Marathon Petroleum Corporation 2012 Incentive Compensation Plan (“Plan”) and
administrative interpretations thereunder, if any, that have been adopted by the
Committee;


WHEREAS, Participant has elected to retire from Corporation and its Subsidiaries
effective as of January 1, 2018 (“Retirement Date”);


WHEREAS, pursuant to the terms of the Restricted Stock Award Agreement, upon
Participant’s Retirement Date, all of the Restricted Shares will become
immediately forfeited to Corporation;


WHEREAS, under Paragraph 9 of the Restricted Stock Award Agreement, Corporation
has the authority to modify the Restricted Stock Award Agreement; and


WHEREAS, pursuant to its authority under Paragraph 9 of the Restricted Stock
Award Agreement, Corporation has decided to modify the Restricted Stock Award
Agreement to vest Participant in 19,861 Restricted Shares in consideration of,
among other things, Participant cooperating with the Corporation and its
Subsidiaries to ensure a smooth transition of Participant’s job duties,
including assistance with any organizational changes, and the Participant
executing a release in favor of the Corporation.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Corporation and Participant agree
as follows:


1.
The Restricted Stock Award Agreement shall be amended as of the Effective Date
by adding the following new Paragraph 2(c) to the end of existing Paragraph 2:



(c)    19,861 Restricted Shares shall become immediately vested as of January 1,
2018, irrespective of any limitations set forth in subparagraph (a) of this
Paragraph 2 or any other provision of this Award Agreement; provided, however,
that such Restricted Shares shall vest pursuant to this subparagraph (c)




--------------------------------------------------------------------------------





only if Participant: (i) fully cooperates with the Corporation and its
Subsidiaries, as the case may be, in ensuring a smooth and orderly transition of
Participant’s job duties; (ii) remains in continuous Employment by the
Corporation (or a Subsidiary) in good standing, as determined by the Committee,
through January 1, 2018; and (iii) executes a release substantially in the form
enclosed with this agreement at the time determined by the Corporation.


2.
Except as expressly provided for in this Amendment, no other term or provision
of the Restricted Stock Award Agreement is amended or modified in any respect.



3.
Except as set forth in this Amendment, capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Restricted Stock Award
Agreement or the Plan.

    
IN WITNESS WHEREOF, Corporation has caused this Amendment to be executed in its
name and on its behalf, as evidence of the adoption of this Amendment.    


MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
 
 
 
By
 
/s/ Gary R. Heminger
 
 
Authorized Officer
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
/s/ C. Corwin Bromley
 
 
C. Corwin Bromley
 
 
 









